[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION PETITION FOR EXTENSION OF COMMITMENT
On April 18, 1989, Joshua Z., whose date of birth is April 3, 1988, was adjudicated to be a neglected and uncared for child and was committed to the custody of the Commissioner of the Department of Children and Youth Services ("DCYS") for a period not to exceed eighteen months. That commitment is due to expire, unless otherwise extended, on October 18, 1990.
On July 24, 1990, DCYS filed a petition to extend the commitment for an additional period of eighteen months. A trial was conducted on a separate petition to terminate the rights of the child's parents in and to Joshua on September 13th and 14th, 1990, at which time the Court also conducted a simultaneous hearing on the petition for extension of commitment.
The court finds from the weight and sufficiency of the evidence produced during the hearing that it is in the best interest of this child to extend his commitment to DCYS.
It is clear that neither parent is in a position to provide a home for Joshua not to be able to care for him at this time. Father does not have full time employment so as to be able to obtain a home of his own where he can provide for the child, nor has he obtained licensed day care for the child. He currently resides with his parents who have indicated that they cannot care for Joshua nor are they able to have him live with his father in their home.
Mother has not followed through with the expectations articulated by CT Page 2463 the Court when Joshua was adjudicated and committed eighteen months ago. She is no closer to being able to provide a home for the child now than she was when he was committed.
The Court finds by more than a fair preponderance of the evidence that it is in the child's best interest to commit him to the custody of DCYS for a period not to exceed eighteen months effective on October 18, 1990, and it is so ORDERED.
Dated this 15th day of October, 1990.
TERENCE A. SULLIVAN, JUDGE